Case 3:21-cv-00251-SMY Document 41 Filed 04/16/21 Page 1 of 4 Page ID #1758




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

ST. CLAIR COUNTY, ILLINOIS,                            )
                                                       )   Case No. 3:21-cv-251
                Plaintiff,                             )
                                                       )
v.                                                     )
                                                       )
MCKINSEY & COMPANY, INC. and                           )
NAHEED T. BASHIR, M.D.,                                )
                                                       )
                Defendants.                            )



       DECLARATION OF JAMES L. BERNARD IN SUPPORT OF MCKINSEY’S
            OPPOSITION TO PLAINTIFF’S MOTION FOR REMAND

        JAMES L. BERNARD, declares under penalty of perjury the following is true and

correct:

        1.      I am a member of Stroock & Stroock & Lavan LLP, counsel herein for McKinsey

& Company, Inc. (“McKinsey”). I submit this declaration in further support of McKinsey’s

Opposition to St. Clair County, Illinois’ (“Plaintiff”) Motion to Remand (ECF Doc. # 20).

        2.      I have personal knowledge of the matters set forth in this declaration, except for

such matters as are based on my review of court files or other relevant documents, and I believe

such matters to be true. If called as a witness, I would testify competently to the matters set forth

in this declaration.

        3.      On January 29, 2021, Plaintiff filed a Complaint in the Circuit Court of the

Twentieth Judicial Circuit in St. Clair County, Illinois against McKinsey and Naheed T. Bashir,

M.D. McKinsey was served with the Complaint on March 4, 2021. Annexed hereto as Exhibit 1

is a true and correct copy of Plaintiff’s Complaint.
Case 3:21-cv-00251-SMY Document 41 Filed 04/16/21 Page 2 of 4 Page ID #1759




       4.      The Action is one of at least 28 filed against McKinsey in at least 16 different

federal judicial districts, containing virtually identical allegations relating to consulting work

McKinsey performed for Purdue Pharma, L.P.

The Purdue Bankruptcy Case

       5.      On September 15, 2019, Purdue Pharma L.P, filed for bankruptcy protection in

the Bankruptcy Court for the Southern District of New York.

       6.      On July 30, 2020, Plaintiff filed a proof of claim in Purdue’s bankruptcy

proceedings for approximately $2.1 billion dollars. Annexed hereto as Exhibit 2 is a true and

correct copy of Plaintiff’s proof of claim.

       7.      On March 15, 2021, Purdue filed a proposed Joint Chapter 11 Plan (“Proposed

Plan”) of Reorganization of Purdue Pharma L.P. and its Affiliated Debtors. Annexed hereto as

Exhibit 3 is a true and correct copy of Purdue’s Proposed Plan.

McKinsey’s 1407 Transfer Motion

       8.      On March 5, 2021, McKinsey filed before the Judicial Panel of Multidistrict

Litigation (“JPML”) a Motion to Transfer For Consolidated Pretrial Proceedings Pursuant to 28

U.S.C. § 1407 (“McKinsey’s 1407 Motion”) this Action and other related actions.

       9.      McKinsey’s 1407 Motion is currently docketed in the JPML as MDL No. 2996.

Briefing is complete and the motion is scheduled to be argued on May 27, 2021.

       10.     On March, 24, 2021, Plaintiff’s counsel filed a substantially similar motion to

remand on behalf of the Citizen Potawatomi Nation in the Western District of Oklahoma, Case

No. 5:21-cv-00170. Annexed hereto as Exhibit 4 is a true and correct copy of the motion to

remand filed by Plaintiff’s counsel in Oklahoma District Court.
Case 3:21-cv-00251-SMY Document 41 Filed 04/16/21 Page 3 of 4 Page ID #1760




         11.   On April 6, 2021, United States District Court Judge Bernard M. Jones, presiding

over the Oklahoma District Court action, stayed all proceedings pending resolution of

McKinsey’s 1407 Motion. Annexed hereto as Exhibit 5 a true and correct copy of Judge Jones’

order.

Defendant Dr. Bashir

         12.   In January 2020, the Illinois Department of Financial and Professional Regulation

filed an enforcement action against Dr. Bashir. Annexed hereto as Exhibit 6 is a true and correct

copy of the enforcement action.

         13.   On January 26, 2021, the Missouri State Board of Registration for the Healing

Arts entered into a settlement agreement with Dr. Bashir, placing her license on probation.

Annexed hereto as Exhibit 7 is a true and correct copy of that settlement.

         14.   Annexed hereto as Exhibit 8 is a true and correct copy of Dr. Bashir’s Licensing

Page from the Illinois Department of Financial and Professional Regulation, containing

information pertaining to her license to prescribe controlled substances.

         15.   On June 19, 2015 the Belleville News-Democrat published an article titled “State

retools prescription monitoring program, identifies drug abusers.” Annexed hereto as Exhibit 9

is a true and correct copy of the 2015 article.
Case 3:21-cv-00251-SMY Document 41 Filed 04/16/21 Page 4 of 4 Page ID #1761




       16.     On January 19, 2016, the Madison-St. Clair Record published an article titled

“2015 statistics show heroin overdoses are on the rise in Madison County.” Annexed hereto as

Exhibit 10 is a true and correct copy of the 2016 article.



 Dated:      New York, New York
             April 16, 2021
                                                   /s/ James L. Bernard
                                                   James L. Bernard
